DETAILED ACTION
This Non-Final action is responsive to the application filed 11/15/2021.

Claims 1-10 are pending. Claims 1 and 6 are the independent claims.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Drawings
The Drawings filed on 11/15/2021 have been approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim recites “…may be displayed…”  Either the progress bar is displayed or omitted, use of such phrases such as “can” or “that may be” do not help distinctly claim the subject matter nor help clarify the claim. Appropriate corrections are required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
7.	Claims 1 and 6 are provisionally rejected and consequently the dependent claims under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 11 and 15 respectively of 16/204005, now U.S. 11,176,316 herein ‘316. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach quick screen data field entry system.
Claim 1 (see claim 11 ‘316); 
Claim 6 (see claim 15 ‘316); 

Current Application

A non-transitory computer-readable medium storing program code, the program code executable by a computing device to cause the computing device to perform a quick entry method: receive, at a device comprising a screen, a selection of a portion of a screen, which corresponds to a section of a regular form; perform, via a processor, a sectional data separation process to identify and separate the section of the regular form into a plurality of individual questions, each of the plurality of individual questions being formatted for the screen; and display the plurality of individual questions, one at a time, on the device comprising the screen, each of the plurality of individual questions comprising one or more data input fields for a user to complete.


‘316 Patent

A non-transitory computer-readable medium storing program code, the program code executable by a computing device to cause the computing device to: receive a selection of a portion of a screen which corresponds to a section of a regular form from the user at the computing device; perform a sectional data separation process to identify and separate the section of the regular form into one or more different sections using a backend process to create a sectional data structure that encapsulates one or more questions associated with the selected section as variables; group the one or more variables in the one or more different sections; display the one or more different sections on a user screen, each of the one or more different sections comprising a plurality of data input fields for the user to complete; and display a progress bar of the one or more different sections where the progress bar comprises displaying (i) a last section in progress/active section (ii) an active session to resume (iii) a last section in progress to resume, (iv) completed sections and (v) unavailable/locked sections; save data associated with the one or more different sections before completing the quick entry form; and return at a later time to complete the quick entry form.


The ‘316 application teaches the underlined features but fails to disclose the bold section of displaying the question in the wizard one at a time. Naderi (U.S. 9,262,393, filed Feb. 17, 2011)  explicitly discloses presenting in a wizard question related to the a particular section one at a time for entry (see fig. 9). At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided a focused wizard presentation for a desired section of the form for entry. One motivation is to reduce processing an entire form while allowing selective entry of field data into a wizard thereby saving time.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi (U.S. 9,262,393, filed Feb. 17, 2011) in view of Zuverink (U.S. Pub 2008/0082909, filed Oct. 3, 2006).
Regarding Independent claims 1 and 6, Naderi discloses A non-transitory computer-readable medium storing program code, the program code executable by a computing device to cause the computing device to perform a quick entry method: 
receive, at a device comprising a screen, a selection of a portion of a screen, which corresponds to a section of a regular form (see figs. 9-12 & col. 8, lines 14-67 & col. 9, lines 1-13, discloses receiving a selection of a desired field (see fig. 12) of the form for presentation in the wizard thereby narrowing a particular portion of the form); 
perform, via a processor, a sectional data separation process to identify and separate the section of the regular form into a plurality of individual questions, each of the plurality of individual questions being formatted for the screen (see figs. 9-12 & col. 8, lines 14-67 & col. 9, lines 1-13, discloses performing a sectional separation process for the account name of the regular form field to be presenting in a wizard has an individual question formatted for the screen. The wizard providing the individual questions for multiple fields of the form); and 
display the plurality of individual questions, one at a time, on the device comprising the screen, each of the plurality of individual questions comprising one or more data input fields for a user to complete (see figs. 9-12 & col. 8, lines 14-67 & col. 9, lines 1-13, discloses presenting the questions in the wizard pertaining to each form field section one at a time for data input). Naderi teaches selective presentation of form field data within a wizard for user input. He provides a separate interface that allows the user to select which fields should be presented within the wizard one at a time (see fig. 12), however failing to teach direct selection of a particular section of the form. Zuverink discloses a form magnifier that allows directly selecting a portion of the form for field entry (see abstract & Figs. 1A-1B, paragraphs 14-21). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported direct selection of fields for presentation in a wizard. One motivation is that it eliminates unnecessary processing of all form fields by the wizard saving time and resources.
Regarding Dependent claims 2 and 7, Naderi discloses wherein the user starts the quick entry method by opening the regular form on the device comprising the screen (see figs. 9-12 & col. 8, lines 14-67, including the explanation provided in the Independent claim).
Regarding Dependent claims 3 and 8, wherein the screen, measured diagonally, is less than 7 inches (see column 9, lines 60-67, including the explanation provided in the Independent claim).
Regarding Dependent claims 4 and 9, wherein the screen, measured diagonally, is greater than 7 inches (see column 9, lines 60-67, including the explanation provided in the Independent claim).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi (U.S. 9,262,393, filed Feb. 17, 2011) in view of Zuverink (U.S. Pub 2008/0082909, filed Oct. 3, 2006) further in view of Ethier (U.S. 8,977,951, filed Aug. 21, 2006).
Regarding Dependent claims 5 and 10, Naderi teaches selective presentation of form field data within a wizard for user input. He provides a separate interface that allows the user to select which fields should be presented within the wizard one at a time (see fig. 12), however failing to teach direct selection of a particular section of the form. Zuverink discloses a form magnifier that allows directly selecting a portion of the form for field entry (see abstract & Figs. 1A-1B, paragraphs 14-21). Zuverink fails to teach any progress bar. Ethier discloses wherein the screen comprises progress bar may be displayed on a top of the screen (see col. 6, lines 60-67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided progress information during wizard entry has it provides a notification and estimate of time to complete the form fields.
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
MATSUO (U.S. Pub 2022/0019731) discloses “Information Processing Apparatus And Non-Transitory Computer Readable Medium”
Paterson et al. (U.S. 11,144,715) discloses “Efficient Data Entry System For Electronic Form”
MARTINOV et al. (U.S. Pub 2021/0240923) discloses “Seamless Addition And Removal Of Form Fields”
Eschbach et al. (U.S. Pub 2017/0039178) discloses “Methods And Systems Of Applying A Confidence Map To A Fillable Form”
Evers et al. (U.S. Pub 2014/0258838) discloses “Expense Input Utilities, Systems, And Methods”
Hightower et al. (U.S. Pub 2006/0123331) discloses “Methods And System Of Forms Management In A Call Center”
Pennell et al. (U.S. Pub 2002/0013788) discloses “System And Method For Automatically Learning Information Used For Electronic Form-Filling”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/16/2022